UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34587 SHENGKAI INNOVATIONS, INC. (Exact name of small business issuer as specified in its charter) Florida 11-3737500 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 106 Zhonghuan South Road AirportIndustrialPark Tianjin, People’s Republic of China (Address of principal executive offices) (Zip Code) (86)22-5883-8509 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the Registrant’s common stock outstanding as of May 15, 2013 is 17,196,229 shares of common stock, $0.001 par value. TABLE OF CONTENTS Page PART I Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 58 Item 4. Controls and Procedures. 58 PART II Item 1. Legal Proceedings. 58 Item 1A. Risk Factors. 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 58 Item 3. Defaults Upon Senior Securities. 58 Item 4. Mine Safety Disclosures. 58 Item 5. Other Information. 59 Item 6. Exhibits. 59 SIGNATURES 61 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2012 (Stated in US Dollars) March 31, June 30, ASSETS 　 　 Current Assets 　 　 Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Notes receivable - Other receivables (Note 4) Advances to suppliers Inventories (Note 5) Total Current Assets Property, plant and equipment, net (Note 6) Land use rights, net (Note 7) Other intangible assets, net (Note 8) TOTAL ASSETS $ $ 　 　 　 LIABILITIES AND STOCKHOLDERS’ EQUITY 　 　 Current Liabilities 　 　 Notes payable (Note 9) Accounts payable Advances from customers Other payables and accrued expenses (Note 10) Income tax payable - Total Current Liabilities Warrant liabilities 89 Preferred (conversion option) liabilities TOTAL LIABILITIES $ $ See accompanying notes to consolidated financial statements 2 SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) AS AT MARCH 31, 2, 2012 (Stated in US Dollars) March 31, June 30, STOCKHOLDERS’ EQUITY 　 　 Preferred stock – $0.001 par value 15,000,000 shares authorized; 1,971,842 and 1,971,842 issued and outstanding; aggregate liquidation preference being $5,000,000 and $5,000,000 as of March 31, 2013 and June 30, 2012, respectively. (Note 12) $ $ Common stock - $0.001 par value 100,000,000 shares authorized; 17,196,071 and 17,196,071 shares issued and outstanding as ofMarch 31, 2013 and June 30, 2012, respectively. Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements 3 SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (Stated in US Dollars) For the Three Months Ended March 31, For the Nine Months Ended March 31, Revenues $ Cost of sales ) Gross profit Operating expenses: Selling expenses ) General and administrative expenses ) Total operating expenses ) (Loss) Income from operations ) ) ) Other income, net Interest income, net Changes in fair value of instruments - (loss) gain ) ) Income before income taxes ) ) Income taxes (Note 14) - ) ) ) Net (loss) income ) ) ) Foreign currency translation adjustment Comprehensive (loss) income $ ) $ $ ) $ Basic (loss) earnings per share* (Note 15) $ ) $ ) $ ) $ Diluted (loss) earnings per share* (Note 15) $ ) $ ) $ ) $ Basic weighted average shares outstanding* (Note 15) Diluted weighted average shares outstanding* (Note 15) See accompanying notes to consolidated financial statements * The earnings per share data and the weighted average shares outstanding for all periods have been retroactively restated to reflect the 1-for-2 reverse stock split effected on March 9, 2012. 4 SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Stated in US Dollars) Nine Months Ended March 31, Cash flows from operating activities 　 　 Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: 　 Depreciation Amortization Provision for doubtful accounts (Gain) on disposal of property, plant and equipment - ) Changes in fair value of instruments – loss (gain) ) Stock based compensation Changes in operating assets and liabilities: 　 (Increase) decrease in assets: 　 Accounts receivable Notes receivable Other receivables ) Advances to suppliers ) ) Inventories ) Increase (decrease) in liabilities: 　 Notes payable ) Accounts payable ) ) Advances from customers Other payables ) ) Accruals ) - Income tax payable ) ) Net cash provided by operating activities Cash flows from investing activities 　 Proceeds from disposition of property, plant and equipment - ) Purchase of property, plant and equipment ) ) Payment of construction in progress - ) Purchase of intangible assets ) - Increase in advances to suppliers for purchase of equipment and construction - ) Decrease/(increase) in restricted cash ) Net cash provided by (used in) investing activities ) See accompanying notes to consolidated financial statement 5 SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE NINE MONTHS ENDED MARCH 31, 2 (Stated in US Dollars) Nine Months Ended March 31, Net increase (decrease) in cash and cash equivalents $ $ 　 Effect of exchange rate changes on cash and cash equivalents 　 Cash and cash equivalents–beginning of year 　 Cash and cash equivalents–end of year $ $ 　 　 Supplementary cash flow information: 　 　 Interest received $ $ 　 　 Taxes paid $ $ Non-cash transaction: Preferred stock conversion to common stock $
